Title: From Thomas Jefferson to William Hilliard, 22 May 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
May 22.25.
Your favor of the 9th has been duly recieved. our money is deposited in the bank of Virginia and Farmer’s bank in Richmond and our Bursar will write by the next mail (of the 25th) to have the sum of 18,000. D. immediately deposited to your credit in the bank of the US. at Philada. I have added 3000. D. to the 15. M originally agreed upon. further than this our funds do not admit us to go at present with convenience; and moreover I confidently expect that that sum may cover the whole purchase. for, besides that, on a view of my catalogue, and the prices which I had taken from printed catalogues, you were of opinion that you should get them at a discount far below my estimate, there have been between 3. and 4000 D. worth of those very books procured by mr Gilmer, which  we have therefore struck out of my catalogue. you will of course be so good as to send me another bond for the additional 3. M. D. such being my duty in the administration of public money. mr Walleys joining with you, as before, will be deemed amply sufficient. the copying of the catalogue is now going on, and will be finished within a week or 10. days, when it shall be forwarded without delay. the work is slow, because I have it written very legibly, and correct it myself. with respect to any preference between American and foreign editions, we have none, but wish to get the best, having regard to type, paper, binding, correctness and price. the English law-books are as cheap, I think, as the American (especially exempt from duty as in our case,) and they are generally much superior in all other respects.As our Anglo-Saxon instruction is suspended until we can get books, I must pray you to procure for your bookstore here, copies of the following books for purchase by the Students, which cannot be obtained but from England. to witD cents+ Grammatica Anglo-Saxonica ex Hickenanothesauro excerpta. Oxon. 1711. 8vo1.66+ Vocabularium Anglo-Saxonicum. á Benson. Oxon. 1701. 8vo6.22+ Heptateuchus, liber Job, et evangelium Nicodemi. A-Saxonicé. Oxon 1698. 8vo6.+ Barrington’s Orosius. Anglo-Saxon & Eng. London 1773. 8vo1.2815.16these are the prices I paid for them my self in Lond. about 10. years ago they should be sold in sets, and I think we can ensure you the prompt sale of a dozen sets, at least at the University; and probably of many more as we proceed. you said, if I rightly recollect, that the books you should buy in England might be here in autumn  I wish the A-Saxon books could come with the first.There are three particular works which I must pray you to procure for the University, if to be had in the US. and to forward them to us immediately; to wit+ Turner’s history of the Anglo-Saxons.+ Langard’s history of England. and+ Brodie’s history of the Stuarts.They are immensely dear here I know: but the immediate want of them is beyond all price. if you get them here, strike them out of the catalogue of which they make a part.I should willingly have taken a number of the Harvard duplicates, on the subject of America (from page 12. to 19. in the catalogue) but for their prices. they are generally set down at the high selling prices of our bookstores, and sometimes higher. you will get most of these books in Europe for a half or a third of these prices. for altho’ they are rare, yet they are in no demand. I have selected a few, the prices of which are within bounds, which I would wish you to take for the Library, to witpa.12. Alvarez.13. Bossu Isles occidentales.—Campbell—Charlevoix Paraguay.15. Herrera.—Joutel.—pa. 16. Labat.—Laet.—pa. 19. Williams.Our numbers at the University are now upwards of 80. and they come in almost daily.  we expect that the ensuing vacations of the other schools in July, will make us up 100. and that the next term (in Feb.) will open with as many as can be accomodated either at the University or Charlottesville.You will recieve the Catalogue about 8. or 10. days after your reciept of this, which I believe will be the last thing to be done on my part. I salute you with great  esteem and respect.Th: Jefferson